Citation Nr: 1543518	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to special monthly compensation (SMC) for the Appellant based on the need for regular aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1944 to November 1945.  He died in July 1987; the Appellant is his surviving spouse.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which denied reopening a previous denial for service connection for the Veteran's cause of death.  In June 2013, the Appellant filed a Notice of Disagreement.  The RO furnished the Appellant a Statement of the Case in January 2014, and the Appellant filed a Substantive Appeal (VA Form 9) in April 2014.  

In the March 2013 rating decision, the RO also denied the Appellant's claim for entitlement to SMC based on the need for regular aid and attendance or being housebound.  In June 2013, the RO received a statement from the Appellant indicating her disagreement with the decision; however, no statement of the case has yet been issued.  The Board must therefore take jurisdiction over this issue for the limited purpose of remanding it to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Appellant's case.
This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks to reopen a previously denied claim for service connection for the cause of the Veteran's death and seeks SMC based on need for regular aid and attendance or being housebound.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
 
Whether New And Material Evidence Has Been Received To Reopen A Previously Denied Claim For Entitlement To Service Connection For The Cause Of The Veteran's Death

The Appellant's April 2014 VA Form 9 did not indicate whether she wanted a Board hearing.  See April 2014 VA Form 9.  As a result, within the December 2014 Certification of Appeal (VA Form 8), the certifying official noted that a hearing was not requested for the Appellant's present claim on appeal.  See December 2014 VA Form 8.  

Thereafter, in a January 2015 correspondence, the Appellant requested a Board video conference hearing.  See January 2015 Appellant Correspondence.  As the Appellant submitted a request for a personal hearing within ninety (90) days of the mailing of the VA Form 8, her request for a video conference hearing is granted.  See 38 C.F.R. § 20.1304(a) (2015).  Therefore, this issue is remanded to schedule a video conference hearing.    
SMC Based On Need For Regular Aid and Attendance Or Being Housebound

In March 2013, the RO issued a rating decision denying entitlement to SMC based on need for regular aid and attendance or being housebound.  See March 2013 Rating Decision.  In June 2013, the RO received a statement from the Appellant disagreeing with the March 2013 rating decision.  See June 2013 Appellant Correspondence.  However, in a June 2013 VA correspondence, the RO interpreted this June 2013 Appellant statement as only pertaining to the Appellant's petition to reopen the previously denied claim for service connection for the Veteran's cause of death, which was also adjudicated within the March 2013 Rating Decision.  See June 2013 VA Correspondence.     

The Board interprets the Appellant's June 2013 VA correspondence as a timely filed notice of disagreement for the Appellant's claim for entitlement to SMC based on need for regular aid and attendance or being housebound.   Therefore, the Board notes that the Appellant has not been issued a statement of the case (SOC) for this claim and thus has not had the opportunity to perfect an appeal.  A SOC must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.  

Thus, this claim must be remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to schedule the Appellant for a video conference board hearing at the RO before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704 (2015).
2.  After the hearing is conducted or in the event the Appellant withdraws her request for hearing, or fails to appear at the scheduled hearing, the appeal should be returned to the Board.    

3.  The RO should furnish a SOC addressing the issue of entitlement to SMC based on the need for regular aid and attendance or being housebound.  

The Appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to this issue.  

The AOJ is free to undertake any additional development deemed necessary with respect to this issue. 

The claims file should be returned to the Board for further appellate consideration only if the Appellant files a timely substantive appeal.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




